USCA4 Appeal: 20-1322      Doc: 19         Filed: 02/09/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-1322


        GUY FERRANTE; DEBORAH FERRANTE,

                             Plaintiffs - Appellants,

                      v.

        WESTIN ST. JOHN HOTEL CO.; VISTANA SIGNATURE EXPERIENCES,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:18-cv-00108-D)


        Submitted: January 31, 2022                                       Decided: February 9, 2022


        Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Guy Ferrante, Deborah Ferrante, Appellants Pro Se. Matthew Christopher Burke,
        Christopher Andrew Page, YOUNG MOORE & HENDERSON, PA, Raleigh, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1322      Doc: 19         Filed: 02/09/2022     Pg: 2 of 2




        PER CURIAM:

               Guy and Deborah Ferrante appeal the district court’s orders denying their motion

        for default judgment and final judgment and granting Westin St. John Hotel Co.’s and

        Vistana Signature Experiences’ motions for summary judgment on the Ferrantes’ claims

        related to the foreclosure of their time share interests at the Westin St. John Resort. We

        have reviewed the record and find no reversible error. Accordingly, we affirm both orders

        for the reasons stated by the district court. See Ferrante v. Westin St. John Hotel Co., No.

        4:18-cv-00108-D (E.D.N.C. Oct. 30, 2018 & Jan. 29, 2020). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2